Citation Nr: 0300052	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  00-02 937	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether a request for waiver of recovery of an overpayment 
originally in the amount of $5,398.40 was timely filed.



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from June 
1943 to December 1946.  The appellant is the son of the 
deceased veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Committee on Waivers and Compromises 
(COWC) of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In a letters received in August 1999 and December 1999, 
the appellant requested representation.  In his appeal, 
received in February 2000, the appellant again requested 
representation.  In August 2000, the RO asked that the 
appellant complete forms appointing a representative and 
return those forms to the RO.  Despite further 
correspondence from the appellant in February 2001, he did 
not submit the requested forms appointing a representative 
nor did he make further mention of a desire for 
representation.  Inasmuch as the appellant has had ample 
opportunity to appoint a representative, but has not done 
so, the Board proceeds with its review of the appeal.  

The appellant was scheduled for a hearing in April 2002 
and again for September 2002.  However, in August 2002 he 
stated that he wished to withdraw his request for a 
personal hearing and have his appeal considered on the 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In July 1998, the appellant was notified that he had 
an outstanding debt in the amount of $5,398.40 as an 
overpayment of disability pension benefits.  Notification 
of the indebtedness was sent to the appellant's address of 
record.  He was informed that he could seek a waiver of 
the overpayment and notified of his procedural and 
appellate rights.

3.  There is no indication in the record that the July 
1998 notice letter was returned as undeliverable or that 
the appellant submitted correspondence evidencing an 
intent to file a waiver within 180 days of the July 1998 
notice letter.

4.  In August 1999, the appellant requested waiver of 
recovery of the indebtedness, which was denied later that 
same month.  


CONCLUSION OF LAW

Entitlement to a waiver of recovery of the overpayment is 
precluded by the appellant's failure to make a timely 
request for a waiver.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. See 66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Under VCAA, VA has a duty to assist a claimant in 
developing evidence necessary to substantiate a claim.  
VCAA also specifies that VA is not required to provide 
assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (a) (West 1991).  

In this case, there is no dispute that the appellant did 
not request a waiver within 180 days.  The appellant has 
not alleged that there is any evidence of timely filing.  
The appellant has not identified any factors, which, under 
law, could extend filing time.  Rather, he feels that 
other factors warrant an extension of the filing time.  
Thus, there is no avenue for further development under 
VCAA.  

In cases where the law, and not the evidence is 
dispositive, as is the case here, a claim will be denied 
or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
While the Board is sympathetic with the appellant's 
contentions, the law is clear that a request for waiver of 
recovery of an overpayment must be filed with the agency 
of jurisdiction within the appropriate time frame.  
Because the appellant did not file a timely request for 
waiver, the Board does not have jurisdiction over the 
merits of the issue.  Accordingly, as the appellant's 
request for a waiver of recovery of an overpayment of 
pension benefits was not timely filed, his claim must be 
denied.

According to the appropriate law and regulations, an 
applicant has 180 days from the date of notification of an 
indebtedness in order to request relief from recovery of 
overpayments from pension benefits.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(b), 3.1(q) (2002).  The 
180-day period can be extended if the individual 
requesting a waiver demonstrates that there was a delay in 
the receipt of the notice as a result of an error by VA or 
the postal authorities or due to other circumstances 
beyond his control.  If the requester substantiates a 
delay, the 180-day period shall be computed from the date 
of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. §§ 1.963(b), 3.1(q) (2002).  

In this case, the July 1998 correspondence notifying the 
appellant of the debt was sent to his last known (and 
still current) address of record, and it is not indicated 
that the letter was returned as undeliverable.  The 
appellant does not contend, nor does the evidence show, 
that he was not notified of the debt.  The appellant does 
not contend, nor does the evidence show, that there was a 
delay in the receipt of the notice as a result of an error 
by VA or the postal authorities or due to other 
circumstances beyond his control.  Absent clear and 
convincing evidence to the contrary, public officials, 
including postal personnel, are presumed to have 
discharged their duty.  Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  A mere statement by an appellant of 
"non-receipt," by itself, is not "clear evidence to the 
contrary" to rebut the presumption of regularity of 
administrative notice.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  

Also for consideration is OF Bulletin 99.GC1.04 entitled 
the New Requirements for Decisions by Committees on 
Waivers and Compromises dated in May 1999.  The Bulletin 
provides a new procedure for waiver requests and requires 
certain actions in waiver decisions where timeliness is at 
issue.  Specifically, the Debt Management Center must 
provide verification of the date of dispatch of the 
notice, a printout of the screen from the Centralized 
Accounts Receivable Online System (CAROLS), a statement 
that explains the details of the screen, a copy of the 
type of letter sent to the debtor, and a copy of any 
correspondence received from the debtor in response to the 
notice of indebtedness and the right to request a waiver.  
Review of the file shows that these requirements have been 
met.  

Historically, the RO awarded the appellant a pension, 
based on his status as a helpless child, by rating 
decision dated in January 1973.  He was determined to be 
incompetent at that time.  A May 1994 decision determined 
that he was competent.  In December 1997, a relative 
advised that the appellant was incarcerated and that 
another relative had withdrawn money from the appellant's 
account.  The RO determined that the appellant had been 
sentenced to 10 years for a felony on April 17, 1997 and 
began serving his sentence on May 23, 1997.  

In July 1998, the appellant was notified that the amount 
of overpayment was $5,398.40, and he was provided his 
waiver rights.  There was no correspondence from the 
appellant which can be construed as a request for waiver 
within the 180 days after the debt notification date.

In August 1999, the appellant requested a waiver of 
indebtedness, which was denied by decision of the COWC 
later that same month, on the basis that his application 
for waiver was not timely filed.  

In his August 1999 waiver request, the appellant explained 
that he did not act sooner because he was unable to read 
and comprehend well.  He did not understand the letter or 
the fact that he could appeal and request a waiver.  Even 
if the Board were to accept this assertion as true, such 
circumstances would not, under the law, give the Board the 
authority to extend the 180 filing period.  

The veteran also asserts that the money paid into his 
direct deposit account was stolen by a relative.  He 
further asserts that withholding benefits upon his release 
will cause severe hardship.  Here again, even if the Board 
were to accept these assertions as true, such 
circumstances would not, under the law, give the Board the 
authority to extend the 180 filing period.  

Since the waiver request was not timely filed, the Board 
may not address the merits of the case or consider factors 
of equity and good conscience, such as financial hardship.


ORDER

The request for the waiver of recovery of an overpayment 
originally in the amount of $5,398.40 is denied as not 
timely filed.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


